DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        VINCENT A. BILELLO,
                             Appellant,

                                    v.

THE BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW YORK,
 as Trustee for the Certificateholders of CWALT, INC., Alternative Loan
     Trust 2006-OA16, Mortgage Pass-Through Certificates, Series
2006-OA16, CHIROPRACTICE MARKETING SOLUTIONS, HERON BAY
 COMMUNITY ASSOCIATION, INC., and THE FALLS AT HERON BAY
                          ASSOCIATION, INC.,
                                Appellees.

                              No. 4D14-4312

                              [July 27, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No.
CACE13014878 (11).

  Daniel A. Bushell of Bushell Law, P.A., Fort Lauderdale, for appellant.

  Jacqueline Costoya of Kelley Kronenberg, Fort Lauderdale, for appellee
The Bank of New York Mellon.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ, JJ., and CYNAMON, ABBY, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.